Case 2:17-cv-05304-TR Document 97 Filed 07/15/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RCC FABRICATORS, INC.

Plaintiff :
Vv. : CIVIL ACTION
UMOJA ERECTORS, LLC :
NORTH AMERICAN SPECIALTY : NO. 17-CV-05304-TR
INSURANCE COMPANY :
Defendants

 

DEFENDANT NORTH AMERICAN SPECIALITY INSURANCE COMPANY’S
SUPPLEMENTAL RESPONSE TO PLAINTIFF’S PROPOSED FINDINGS OF FACT
AND CONCLUSIONS OF LAW

On July 2, 2021, Plaintiff RCC Fabricators, Inc. (“RCC”) filed its Reply to the Proposed
Findings of Fact and Conclusions of Law of Defendant North American Specialty Insurance
Company (“NASIC”) and Umoja Erectors, LLC (“Umoja”). On July 12, 2021, this Court
granted permission to NASIC to submit a brief supplemental reply in light of RCC’s July 2, 2021
submission.

In paragraph 19 (of RCC’s July 2, 2021 submission), RCC states that the Notice to
Proceed from the City/PMA was issued to D.A. Nolt on September 23, 2015, and that D.A. Nolt
first contacted RCC in April 2016 and issued a purchase order for shop drawings relating to steel
on May 6, 2016. RCC appears to be suggesting that D.A. Nolt somehow delayed in retaining
RCC to perform services in connection with this matter. However, the steel design was not
finalized until March 2016, and D.A. Nolt was not directed to proceed with shop drawings until
that time. See Exhibit 137 (D.A. Nolt’s Proposed Findings of Fact and Conclusions of Law in
D.A. Nolt/City-PMA case) at §{1-85. Thus, D.A. Nolt’s contacting RCC in April 2016 was

consistent with the dates of the steel work.
Case 2:17-cv-05304-TR Document 97 Filed 07/15/21 Page 2 of 4

In paragraph 26, liquidated damages and potential back charges of any type are
absolutely relevant to the resolution of the dispute. Section 26(h) of the SCR speaks for itself
and is abundantly clear that it also applies to other claims and offsets, credit change orders and/or
chargebacks which the City/PMA may have against D.A. Nolt. The D.A. Nolt/Umoja
Subcontract expressly allows D.A. Nolt to obtain compensation from Umoja for such issues.

In paragraph 56, it is unclear why RCC claims “[t]he statement is not supported by any
evidence that was admitted into evidence, and is incorrect.” To the contrary, Exhibit 37-C
(which was admitted into evidence without objection) explicitly states the shop drawings had not
been provided as of October 13, 2016. (See email from Alburn Brown to RCC representatives:
“As per the below email we still do not have a complete set of final shop drawings for
record.”) (bold and underline in original).

In paragraphs 83 and 93, the contentions made by RCC are incomplete and inaccurate.
Nothing in Mr. Brown’s statements indicates or even remotely suggests that D.A. Nolt was
responsible for any failure of Umoja or RCC to accurately take field measurements.

As to paragraph 97, it is totally inappropriate for D.A. Nolt, Inc. to be substituted for
Umoja in connection with the Umoja-RCC Subcontract. While there may have been no
retainage in connection with the Umoja-RCC Subcontract, this is not the case in connection with
the Nolt-Umoja Subcontract which expressly included retainage of 5% in Section 4.1.1
(“Provided [Umoja’s] rate of progress and general performance are satisfactory to [D.A. Nolt]
and provided that [Umoja] is in full compliance with each and every provision of the Subcontract
Documents, [D.A. Nolt] will make partial payments to [Umoja] on the subcontractor pay
estimate form in an amount equal to 95% (5% retainage) of the estimated value of work and

materials incorporated into the Project (and of materials delivered to the Project site and suitably
Case 2:17-cv-05304-TR Document 97 Filed 07/15/21 Page 3 of 4

stored by the Subcontractor) and paid to [D.A. Nolt] by [City/PMA], less the aggregate of
previous payments, within fourteen (14) days of receipt thereof from [City/PMA].” RCC cannot
rewrite the Nolt-Umoja Subcontract, to which RCC is not a party.

In paragraph 113, D.A. Nolt’s representation as to what evidence was admitted at trial is
accurate. See Exhibits 114, 115, and 120 (D.A. Nolt letters to Umoja dated February 10, 2017,
February 13, 2017, and March 31, 2017), all of which were introduced into evidence without
objection.

Finally, D.A. Nolt’s paragraph 137 stated a conclusion of law. Thus, it is not necessary
to have a citation to the record, although paragraphs 64-83 amply cover the facts relating to
issues caused by both RCC and Umoja. However, if D.A. Nolt is found to have caused delay in
its case with the City/PMA, then there is a direct relationship to delays caused by RCC and
Umoja, since the key issue in that case related to the fabrication and erection of steel.
Independent of this City/PMA case, D.A. Nolt still has a right to assess back charges to Umoja
due to issues and problems with the steel for which RCC may have been culpable. This is
between Umoja and RCC.

Respectfully submitted,

Gus WEISGOLD, P.C.
f
Dated: July |€ , 2021 ly

Dean E. Weisgold, Esquire

1835 Market Street, Suite 1215
Philadelphia, Pennsylvania 19103
Phone: (215) 979-7602

Fax: (215) 599-0322

Email: dean@weisgoldlaw.com
Case 2:17-cv-05304-TR Document 97 Filed 07/15/21 Page 4 of 4

CERTIFICATE OF SERVICE
I, Dean E. Weisgold hereby certify that a true and correct copy of the foregoing

Supplemental Response to the Proposed Findings of Fact and Conclusions of Law was served
bL, Zor
upon the following on July iC , 2004/

Patrick J. Hughes, Esquire
Connell Foley LLP
457 Haddonfield Road
Suite 230
Cherry Hill, NJ 08002

Tsiwen M. Law, Esquire
Law & Associates, LLC
1617 John F. Kennedy Blvd
Suite 1055
Philadelphia, PA 19103

‘Caualle WEISGOLD, P.C.

Dean E. mb Esquire

1835 Market Street, Suite 1215
Philadelphia, Pennsylvania 19103
Phone: (215) 979-7602

Fax: (215) 599-0322

dean@weisgoldlaw.com
